Case 1:21-cr-20109-JLK Document 32 Entered on FLSD Docket 05/04/2021 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 21-20109-CR-KING/BECERRA


 UNITED STATES OF AMERICA

 v.

 JIHAD MOHAMMED ALI,
      a/k/a, “Abu Dujanah,”

                     Defendant.
 _______________________________________/

                                       PLEA AGREEMENT

        The United States Attorney=s Office for the Southern District of Florida (“this Office”) and

 JIHAD MOHAMMED ALI, a/k/a “Abu Dujanah,” (“the defendant”) enter into the following

 agreement:

        1.      The defendant agrees to plead guilty to Count 1 of the Information, which charges

 the defendant with conspiring to provide material support and resources to a Foreign Terrorist

 Organization, in violation of Title 18, United States Code, Sections 371 and 2339B(a)(1).

        2.      The defendant is aware that the sentence will be imposed by the Court after

 considering the advisory Federal Sentencing Guidelines and Policy Statements (“the Sentencing

 Guidelines”). The defendant acknowledges and understands that the Court will compute an

 advisory sentence under the Sentencing Guidelines and that the applicable guidelines will be

 determined by the Court relying in part on the results of a pre-sentence investigation by the Court’s

 probation office, which investigation will commence after the guilty plea has been entered. The

 defendant is also aware that, under certain circumstances, the Court may depart from the advisory


                                                  1
Case 1:21-cr-20109-JLK Document 32 Entered on FLSD Docket 05/04/2021 Page 2 of 7




 sentencing guideline range that it has computed, and may raise or lower that advisory sentence

 under the Sentencing Guidelines. The defendant is further aware and understands that the Court

 is required to consider the advisory guideline range determined under the Sentencing Guidelines,

 but is not bound to impose a sentence within that advisory range; the Court is permitted to tailor

 the ultimate sentence in light of other statutory concerns, and such sentence may be either more

 severe or less severe than the Sentencing Guidelines’ advisory range. Knowing these facts, the

 defendant understands and acknowledges that the Court has the authority to impose any sentence

 within and up to the statutory maximum authorized by law for the offense identified in paragraph

 1 and that the defendant may not withdraw the plea solely as a result of the sentence imposed.

        3.      The defendant also understands and acknowledges that the Court may impose a

 statutory maximum term of imprisonment of up to five (5) years, followed by a term of supervised

 release of up to three (3) years. In addition to a term of imprisonment and supervised release, the

 Court may impose a fine of up to $250,000.00.

        4.       The defendant further understands and acknowledges that, in addition to any

 sentence imposed under paragraph 3 of this agreement, a special assessment in the amount of

 $100.00 will be imposed on the defendant. The defendant agrees that any special assessment

 imposed shall be paid at the time of sentencing. If the defendant is financially unable to pay the

 special assessment, the defendant agrees to present evidence to this Office and the Court at the

 time of sentencing as to the reasons for the defendant’s failure to pay.

        5.      This Office reserves the right to inform the Court and the probation office of all

 facts pertinent to the sentencing process, including all relevant information concerning the offenses

 committed, whether charged or not, as well as concerning the defendant and the defendant’s


                                                  2
Case 1:21-cr-20109-JLK Document 32 Entered on FLSD Docket 05/04/2021 Page 3 of 7




 background. Subject only to the express terms of any agreed-upon sentencing recommendations

 contained in this agreement, this Office further reserves the right to make any recommendation as

 to the quality and quantity of punishment.

        6.      This Office agrees that it will recommend at sentencing that the Court reduce by

 two levels the sentencing guideline level applicable to the Defendant’s offense, pursuant to Section

 3E1.1(a) of the Sentencing Guidelines, based upon the Defendant’s recognition and affirmative

 and timely acceptance of personal responsibility. If at the time of sentencing the Defendant’s

 offense level is determined to be 16 or greater, this Office will file a motion requesting an

 additional one level decrease pursuant to Section 3E1.1(b) of the Sentencing Guidelines, stating

 that the Defendant has assisted authorities in the investigation or prosecution of the Defendant’s

 own misconduct by timely notifying authorities of the Defendant’s intention to enter a plea of

 guilty, thereby permitting the government to avoid preparing for trial and permitting the

 government and the Court to allocate their resources efficiently. This Office, however, will not

 be required to make these recommendations or file this motion if the Defendant: (1) fails or refuses

 to make a full, accurate and complete disclosure to the probation office of the circumstances

 surrounding the relevant offense conduct; (2) is found to have misrepresented facts to the

 government prior to entering into this plea agreement; or (3) commits any misconduct after

 entering into this plea agreement, including but not limited to committing a state or federal offense,

 violating any term of release, or making false statements or misrepresentations to any

 governmental entity or official.




                                                   3
Case 1:21-cr-20109-JLK Document 32 Entered on FLSD Docket 05/04/2021 Page 4 of 7




        7.      The defendant is aware that the sentence has not yet been determined by the Court.

 The defendant also is aware that any estimate of the probable sentencing range or sentence that the

 defendant may receive, whether that estimate comes from the defendant’s attorney, this Office, or

 the probation office, is a prediction, not a promise, and is not binding on this Office, the probation

 office or the Court. The defendant understands further that any recommendation that this Office

 makes to the Court as to sentencing, whether pursuant to this agreement or otherwise, is not binding

 on the Court and the Court may disregard the recommendation in its entirety. The defendant

 understands and acknowledges, as previously acknowledged in paragraph 2 above, that the

 defendant may not withdraw his plea based upon the Court’s decision not to accept a sentencing

 recommendation made by the defendant, this Office, or a recommendation made jointly by both

 the defendant and the government.

        8.      This Office and the defendant agree that, although not binding on the probation

 office or the Court, that the terrorism enhancement under Section 3A1.4 of the Sentencing

 Guidelines applies to any sentence in this case.

        9.      The defendant is aware that Title 18, United States Code, Section 3742, and Title

 28, United States Code, Section 1291, afford the defendant the right to appeal the sentence imposed

 in this case. Acknowledging this, in exchange for the undertakings made by the United States in

 this plea agreement, the defendant hereby waives all rights conferred by Sections 3742 and 1291

 to appeal any sentence imposed, including any restitution order, or to appeal the manner in which

 the sentence was imposed, unless the sentence exceeds the maximum permitted by statute or is the

 result of an upward departure and/or an upward variance from the advisory guideline range that

 the Court establishes at sentencing. The defendant further understands that nothing in this


                                                    4
Case 1:21-cr-20109-JLK Document 32 Entered on FLSD Docket 05/04/2021 Page 5 of 7




 agreement shall affect the government’s right and/or duty to appeal as set forth in Title 18, United

 States Code, Section 3742(b), and Title 28, United States Code, Section 1291. However, if the

 United States appeals the defendant’s sentence pursuant to Sections 3742(b) and 1291, the

 defendant shall be released from the above waiver of appellate rights. By signing this agreement,

 the defendant acknowledges that the defendant has discussed the appeal waiver set forth in this

 agreement with the defendant’s attorney.

        10.     This Office represents that the undersigned prosecutor is unaware of any

 information establishing the factual innocence of the defendant in the offense referred to in

 paragraph 1, above. This Office understands it has a continuing duty to provide such information

 establishing factual innocence of the defendant. The defendant understands that if this case

 proceeded to trial, this Office would be required to provide impeachment information relating to

 any informants or other witnesses. In addition, if the defendant raised an affirmative defense at

 trial, this Office would be required to provide information in its possession that supports such a

 defense. Further, if this case proceeded to trial, this Office would be required to provide other

 information and materials in accordance with Fed. R. Crim. P. 16 and the Southern District of

 Florida’s Standing Discovery Order in addition to the discovery already turned over to the

 defendant. In return for the Government’s promises set forth in this agreement, the defendant

 waives the right to receive in discovery any such information and materials other than information

 and materials establishing the factual innocence of the defendant, and agrees not to attempt to

 withdraw the guilty plea based on the existence of such information and materials other than

 information and materials establishing the factual innocence of the defendant.




                                                  5
Case 1:21-cr-20109-JLK Document 32 Entered on FLSD Docket 05/04/2021 Page 6 of 7




        11.     The defendant further agrees to forfeit to the United States, pursuant to Title 18,

 United States Code, Section 981(a)(1)(C), and Title 18, United States Code, Section 981(a)(1)(G),

 voluntarily and immediately, all property, real or personal, which constitutes or is derived from

 proceeds traceable to a violation of Title 18, United States Code, Section 2339B(a)(1), and all

 assets, foreign or domestic—(i) of any individual, entity, or organization engaged in planning or

 perpetrating any Federal crime of terrorism against the United States, citizens or residents of the

 United States, or their property and all assets, foreign or domestic, affording any person a source

 of influence over any such entity or organization; (ii) acquired or maintained by any person with

 the intent and for the purpose of supporting, planning, conducting, or concealing any Federal crime

 of terrorism against the United States, citizens or residents of the United States, or their property;

 (iii) derived from, involved in, or used or intended to be used to commit any Federal crime of

 terrorism against the United States, citizens or residents of the United States, or their property; or

 (iv) of any individual, entity or organization engaged in planning or perpetrating any act of

 international terrorism against any international organization or against any foreign Government.

        12.     The defendant knowingly and voluntarily waives any right to a jury trial or any

 other adversarial proceeding regarding any forfeitable property and waives any notification about

 forfeiture proceedings, whether administrative or judicial as to the described property. Defendant

 further waives any statute of limitations with respect to the commencement of forfeiture

 proceedings, whether administrative or judicial as to the described property. Defendant also

 waives any defenses to the forfeiture including any claim of excessive fine or penalty under the

 Eighth Amendment.




                                                   6
Case 1:21-cr-20109-JLK Document 32 Entered on FLSD Docket 05/04/2021 Page 7 of 7




         April 28, 2021
